Citation Nr: 1326986	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  03-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), also including on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran had active military service from July 1964 to May 1966.  Prior to that, he also had a period of active duty for training (ACDUTRA) at Officer Candidate School (OCS) from August 17 to September 13, 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for a Morton's neuroma of the left foot.

The Veteran testified in support of this appeal during hearings held before three different Veterans/Acting Veterans Law Judges (VLJs/AVLJs), including in August 2004 in Washington, DC, in August 2009 at the RO, and in August 2012 by videoconference.

In December 2004, the Board reframed the issue on appeal as entitlement to service connection for a bilateral (i.e., left and right) foot disorder to reflect more accurately and encompass the entirety of the Veteran's contentions.  The Board then proceeded to remand this claim for further development. 

In January 2006, while the case was on remand, the RO granted service connection for a Morton's neuroma of the left foot and assigned the disability an initial 10 percent rating retroactively effective from December 4, 2002, the date of receipt of this claim.  In response, the Veteran appealed for a higher initial rating for this left foot disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  See also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter 
must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  

In a December 2009 decision, a three-member panel of the Board, including the VLJ and AVLJ who had presided over the Veteran's first two hearings, denied an initial rating higher than 10 percent for the Morton's neuroma of his left foot.  38 U.S.C. § 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.707 (2013) (VLJs who conduct hearings must participate in making the final determination of the claim involved); see also 38 U.S.C.A. § 7102(a) (West 2002 & Supp. 2013) (appeals can be assigned only to an individual VLJ or to a panel of not less than three members).  As well, the panel granted service connection for bilateral 
post-traumatic mid-foot arthritis with multiple hammertoes.

By rating decision dated in January 2010, the RO effectuated the Board's December 2009 grant of service connection for bilateral post-traumatic mid-foot arthritis with multiple hammertoes, but recharacterized the disability as two, one affecting the right foot and the other affecting the left, but including the previously service-connected Morton's neuroma.  The RO confirmed and continued the 10 percent disability rating initially assigned the latter condition.

The Veteran appealed the Board's December 2009 decision denying an initial rating higher than 10 percent for his left foot disability, then recharacterized as left posttraumatic midfoot arthritis with multiple hammertoes and Morton's neuroma, to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a Joint Motion for Partial Remand filed in August 2010, the Court remanded this claim to the Board for compliance with the instructions in the Joint Motion.  Those instructions included considering whether the Veteran's post-surgical scarring associated with his Morton's neuroma warranted a compensable schedular rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.


In turn, in March 2011 and again in March 2012, the Board remanded the claim for an initial rating higher than 10 percent for the left foot disability, including as concerning the question of whether a separate rating was warranted for the surgical scarring.  The remands to the RO for the additional development of this claim were via the Appeals Management Center (AMC).  The third member of the Board panel who signed the March 2012 remand had not heard the Veteran's testimony during the first two hearings and, as a result, the Veteran was provided a third hearing, this time before the undersigned VLJ.  When an appellant has had a hearing before two separate VLJs and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing concludes.  In such a case, an appellant has a right to testify before all three members of the panel.  38 U.S.C.A. § 7102(a) (West 2002 & Supp. 2013); 38 C.F.R. § 19.3 (2013); Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In September 2012, the undersigned VLJ increased the initial 10 percent schedular rating assigned for the Veteran's left foot disability to 20 percent, but denied a separate schedular rating for associated surgical scarring.  That issue thus is no longer before the Board seeing as though it has been decided and apparently not appealed to the higher Court, at least not as of yet.  As well, the VLJ recharacterized the claims on appeal to include those noted on the title page of this decision and remanded the added claims to the RO via the AMC for still further development.  The VLJ explained that, during a May 2011 VA compensation examination, so while this claim was previously on remand, the Veteran had reported that his foot pain prevented him from working.  The VLJ also observed that, during his third hearing, the Veteran had testified that he had been retired for about 18 years, in part, because he had pain and discomfort in his foot.  He thus had raised a derivative claim of entitlement to a TDIU, including on an extra-scheduler basis under the provisions of 38 C.F.R. § 4.16(b).  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  As well, he had raised a claim of entitlement to a higher initial rating for his left foot disability, also on an 
extra-schedular basis, but instead under the provisions of 38 C.F.R. § 3.321(b)(1).


The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

Thereafter, in an April 2013 decision, the Board denied the claim for an initial rating higher than 20 percent for the post-traumatic midfoot arthritis with multiple hammertoes and Morton's neuroma, left foot, on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  The remaining claim of entitlement to a TDIU, including on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), required still further development before being decided on appeal, so the Board again remanded this claim.  The requested development having since been completed, the TDIU claim is now back before the Board for appellate disposition.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDING OF FACT

The Veteran is not rendered incapable of securing and maintaining substantially gainful employment as the consequence of his service-connected disabilities.



CONCLUSION OF LAW

The criteria are not met for a TDIU, including on an extraschedular basis under 38 C.F.R. § 4.16(b).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist this Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, and the implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on the claimant's behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the so-called "fourth" requirement that VA specifically request the claimant to provide any evidence in his or her personal possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2013).

Through November 2012 VCAA correspondence, the RO/AMC notified the Veteran of the type of evidence and information needed to substantiate his claim, including insofar as the information and evidence he needed to provide versus the information and evidence that VA would try and obtain for him, on his behalf. 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice letter mentioned explained that VA would undertake reasonable measures to assist him in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  He therefore has received all required notice concerning his claim.

The November 2012 VCAA notice correspondence was sent to him prior to the January 2013 Supplemental Statement of the Case (SSOC) adjudicating his TDIU claim, and thus was in accordance with the preferred preadjudicatory timing-of-notice standard.  See Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The RO and AMC also have taken appropriate action to comply with the duty to assist the Veteran with this claim by obtaining the records of his relevant treatment, including VA outpatient treatment, and by arranging for him to undergo VA Compensation and Pension (C&P) examination assessing capacity for occupational functioning.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The RO/AMC has properly implemented the directive of the Board's most recent remand to obtain a VA medical opinion addressing the Veteran's employability in light of all of his service-connected disabilities collectively, as opposed to an occupational assessment individually geared to each condition but not addressing the combined, aggregate impact of his service-connected disabilities.  A prior opinion in this regard did not provide such an opinion regarding the combined effect of service-connected disabilities; however, the December 2012 VA medical opinion obtained in accordance with the Board's remand directives did.  Meanwhile, in furtherance of his claim, the Veteran has testified during a Board hearing before the undersigned VLJ.  There is no indication of any other relevant evidence or information needing to be obtained.  

In summary, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board is proceeding with the adjudication of this claim on the merits.

Background and Analysis

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extra-schedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").


In connection with an earlier TDIU claim, the Veteran indicated on his claim application (VA Form 21-8940) that he had been self-employed up until 1994 as an orthodontist, and maintained that he was unable to obtain permanent employment because of his bilateral foot condition.  That prior claim was later denied in a May 2005 RO rating decision.

At the conclusion of an August 2010 VA Compensation and Pension examination for a low back condition, the diagnosis was Intervertebral Disc Syndrome (IVDS) with degenerative arthritis changes and deep peroneal nerve involvement.  The VA examiner noted the presence of limited lower back range of motion, muscle weakness to testing of the lower extremities, and bladder and bowel dysfunction.  The Veteran's self-disclosed history of multiple sclerosis was not otherwise documented in the medical record provided.  Therefore, the VA examiner was unable to determine to what extent his complaints of muscle weakness and bladder and erectile dysfunction were due to this illness.  It was deemed at least as likely as not that his complaints were at least in part related to the IVDS due to the nature of his pain by history and the spinal segmental distribution of his physical findings.  According to the examiner, the effect of the condition on the claimant's usual occupation was he was unable to retain gainful employment due to pain and severely limited motion as a result.  The effect of the condition on the claimant's daily activity was inability to lift, push, pull, sit or stand for prolonged periods and difficulty climbing stairs.  

The Veteran's December 2012 VA general medical examination, ordered pursuant to a Board remand directive, indicated at its conclusion that the Veteran had retired in 1994 due to eye problems and walking/standing problems.  The VA examiner then offered a series of opinions concerning whether the Veteran's service-connected disabilities precluded him from obtaining and maintaining gainful employment.  With regard to lumbar spine IVDS with degenerative arthritis, the examiner stated "it is my opinion that the Veteran's lumbar spine IVDS would be unlikely to preclude him from obtaining and/or maintaining substantial gainful employment versus just marginal employment if you are considering his level of education, training and prior work experience.  This is based on his MRI, x-rays and physical exam."  With regard to right and left lower extremity radiculopathy associated with the lumbar spine, the opinion was that "the Veteran's right and left radiculopathy would be unlikely to preclude him from obtaining and/or maintaining substantial gainful employment versus just marginal employment if you are considering his level of education, training and prior work experience.  This is based on his history and physical exam.  It is noted that he stated the right radiculopathy was milder and only bothered him occasionally."  

With regard to right post traumatic mid foot arthritis with multiple hammertoes and left Morton's neuroma, the opinion was that "although the Veteran does have severe hammertoes of both feet and mild arthritis changes, the Veteran does wear appropriate shoes with inserts.  He has had a Morton's neuroma removed from his left foot.  He will possibly need some corrective surgery in the future.  It is my opinion that this would be the disability that would have the most impact on his ability to maintain substantial gainful employment as it causes him more discomfort when standing or walking long periods.  But I feel that he would be able to do some type of work, one that does not call for long periods of standing.  The Veteran does have bilateral exostosis of the first metatarsal bones."  The VA examiner further noted that the Veteran, by his history, had multiple sclerosis and was followed by private physicians, and stated that he was told that this might be contributing to his bilateral radiculopathies as well as his back condition.  

In a July 2013 addendum opinion, the December 2012 VA examiner indicated that it was his opinion that:

[T]he Veteran's disabilities, when considered collectively,  would not render him unable to secure gainful employment.  It most likely would be sedentary type of work. The Veteran's conditions, although causing him discomfort when doing certain activities, alone or in combination, would not preclude him from some type of work.  Again, this would most likely be a sedentary type of work.  The Veteran does have multiple sclerosis but again this does not keep him bed bound or house bound and would not preclude him from some type of work.  The Veteran is 72 years old and retired and this might preclude him from working. 

Having reviewed the record, the present claim for a TDIU must be denied.  At the outset, the Veteran does not meet the preliminary schedular criteria for TDIU entitlement under provisions of 38 C.F.R. § 4.16(a).  He is in receipt of service-connected disability compensation for left posttraumatic midfoot arthritis with multiple hammertoes and Morton's neuroma, rated at 20 percent; right posttraumatic midfoot arthritis with multiple hammertoes, rated 10 percent; lumbar spine IVDS with degenerative arthritis, rated 10 percent; and right and left lower radiculopathy associated with lumbar spine IVDS, rated 10 percent each.  The overall level of VA disability compensation is 50 percent, after taking into account VA's combined rating table (at 38 C.F.R. § 4.25) and the bilateral factor for disabilities involving paired extremities.  Thus, the Veteran does not meet the schedular criteria for a TDIU, by means of having a single service-connected disability evaluated at 60 percent; or at least one disability rated at least 40 percent disabling with sufficient additional service-connected disability to bring the combined rating to 70 percent.  This notwithstanding, he may still demonstrate benefits entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The remaining dispositive issue becomes one of whether the Veteran is rendered incapable of securing and maintaining substantially gainful employment as the consequence of his service-connected disabilities.  

On the crucial question of employability, however, the best medical information before the Board is that the Veteran is not incapable of all forms of occupational functioning on account of his service-connected disabilities.  Rather, the definitive opinion of the December 2012 VA examiner is that the Veteran retains the capacity to participate in sedentary employment, in that his conditions (presumably involving the bilateral feet in particular) could cause discomfort on carrying out more strenuous duties, but that the capacity for sedentary work remains.  The opinion proffered in the examiner's June 2013 addendum followed the Board's request for a collective assessment of the impact of service-connected disability upon employability, rather than the previous opinion which gave an individual assessment of each service-connected disability.  The only contradictory evidence originates from the August 2010 VA examination of the lower back, which found the Veteran "unable to retain gainful employment" due to his IVDS.  While on its face supportive of the Veteran's claim, the opinion rationale indicates that the problem was with the inability to complete several physical tasks, namely, "inability to lift, push, pull, sit or stand for prolonged periods and difficulty climbing stairs."  Consequently, reading the opinion more closely it effectively rules out the ability to complete physically strenuous occupational activities, but not sedentary activities.  This finding is ultimately consistent with what the subsequent VA examiner determined, that at least some employment capacity was retained. 

Accordingly, absent indication of lack of capacity for substantially gainful employment, the Veteran's TDIU claim is being denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

The claim for a TDIU is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


